Citation Nr: 1341526	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a neck rash.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for urethral lesions.

4.  Entitlement to service connection for a right knee disorder, to include tendonitis.

5.  Entitlement to service connection for a left knee disorder, to include tendonitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a bilateral breast disorder (claimed as skin abscesses of the left and right breasts).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2002 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals a statement from the Veteran's representative and VA treatment notes that are pertinent to the present appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can be cured on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for the claimed disorders because his service treatment records show treatment for the conditions.  He reports that the claimed disorders are chronic because he has "continually received treatment for these conditions since he separated from the military."  See October 2013 Appellant's Brief.

The Veteran was provided a VA general medical examination in December 2008. The VA examiner noted that the Veteran was treated for sinusitis once during service in December 2005.  He related that subsequent service treatment notes showed that the Veteran did not have any more episodes of sinusitis since 2005.  However, the Veteran reported that he continued to have frontal sinus pain that lasted one to two hours approximately three times per week.  The examiner noted a normal sinus examination.

The Veteran complained of chronic sinus headaches and congestion in a September 2009 VA treatment note.  The examining nurse practitioner diagnosed the Veteran with sinusitis.  A May 2013 VA treatment note indicates that the Veteran was previously treated for sinusitis.  In the note, the examiner noted that the Veteran's acute sinusitis had resolved.  However, it is unclear from the record whether the Veteran had been treated for sinusitis at any time from December 2009 to March 2012 because there are no VA treatment notes associated with the record from this period.  

In his December 2008 VA examination report, the examiner also reported that the Veteran's service treatment notes showed the Veteran had the onset of five episodes of painless blood per his urethral meatus, beginning in November 2004.  He indicated that a February 2005 urethral biopsy of the distal penile urethra and a biopsy of a papillary lesion showed findings consistent with condyloma acuminatum, and the Veteran was prescribed three weeks of 5-fluorouracil treatment.  He noted that the Veteran was treated for gonorrhea and Chlamydia in May 2008, but he had not had any subsequent recurrences of a bloody urethral discharge.  The examiner noted a normal genitourinary examination.

However, the Board's review of the record shows that, in December 2009, the Veteran reported to a VA emergency room with complaints of blood in his urine.  In a December 2009 VA urology note, the Veteran reported that he had been treated for blood in his urine several times previously.  The urologist diagnosed the Veteran with "hematuria, likely urethral bleeding."  He also stated, "Urethral condyloma would not usually present like this and it is improbable that [the Veteran] has bladder lesions, etc."

With respect to the Veteran's claimed skin disorders, the December 2008 VA examiner noted that the Veteran was treated in July 2008 for a rash on his neck with Kenalog cream.  During the examination, the Veteran indicated that he thought he was treated for the rash on another occasion during service.  He stated that he was given an antibacterial cream that did not work.  The examiner noted that the Veteran's neck was clear of any exanthema, but there was a suggestion of "mild follicular prominence" to the left posterior neck aspect.  He indicated that the skin examination was normal.

The VA examiner also noted that the Veteran reported he had continued intermittent problems with abscesses in the bilateral areola areas.  The examiner noted that the Veteran was treated in July 2005 for nipple discharge, which was diagnosed as mastitis, and he was prescribed antibiotics for a small abscess to the right superior areola area in August 2005.  The examiner indicated that there was no swelling, discharge, open areas, redness, or heat in the areas of the areola.  He reported a normal skin examination.

The Board notes that the Veteran was diagnosed with galactorrhea in approximately September 2009.  See September 2009 VA treatment notes.  In a September 2009 VA primary care note, the Veteran complained of milky to purulent breast discharge from his nipples with occasional tenderness to the area.  He indicated that he was treated for the same symptoms during service and a culture was taken, but he never received results.  On examination, the Veteran had milky discharge from his left breast and tenderness to the areola areas.  There was no breast mass or gynecomastia.  In a September 2009 VA addendum note, the examining nurse practitioner noted that there were no laboratory causes for galactorrhea.  In another September 2009 VA addendum note, the nurse practitioner noted that she had discussed the Veteran's issue with a physician and determined that the Veteran had galactorrhea due to a low normal prolactin level.  A November 2009 VA mammogram was negative.  The nurse practitioner noted that the "[b]est course of action re: galactorrhea is to leave alone, this should resolve with time..."  

The December 2008 VA examiner further noted that the Veteran was treated for left and right knee complaints during service in June 2005 and March 2006.  He was diagnosed with tendonitis of the posterior knee tendons during service.  During the examination, the Veteran reported that he continued to have pain in the popliteal and infrapatellar areas.  He reported that he had flare-ups of pain every "couple of months."  The examiner noted that March 2006 and December 2008 x-rays showed normal knees.  After examining the knees, the examiner reported "essentially normal knee examinations."

The Board notes that the Veteran was treated for left and right knee complaints following service.  Specifically, in a September 2009 VA treatment note, the Veteran complained of right knee pain, and he indicated that his knee buckled and gave out on him.  He also complained of occasional left knee pain to the patella/femoral region.  In May 2013, August 2013, and September 2013, the Veteran complained of left knee pain since February 2012 or February 2013; however, he related that he had problems with his left knee during service, including "popping in the back of the knee."  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that additional VA medical opinions are necessary to address the etiology of the Veteran's claimed disorders.

While the December 2008 VA examiner did not address the Veteran's claim for service connection for chest pain, the Board notes that the Veteran was treated for multiple complaints of chest pain and shortness of breath during service.  See June 2005, July 2005, December 2005, January 2006, and June 2006.  The Board's review of the service treatment notes shows that the Veteran's complaints of chest pain were typically associated with complaints of shortness of breath.  In a December 2005 service treatment note, the Veteran presented to the emergency room with complaints of chest pain and shortness of breath.  He indicated that he was previously diagnosed with asthma.  In addition, in a January 2006 service treatment note, the Veteran reported that he had constant chest pain for two days, since he stopped using his inhaler to prepare for pulmonary function testing.  Therefore, on remand, the RO/AMC should address whether the Veteran's claim for service connection for chest pain should be recharacterized as a claim for service connection for asthma with associated chest pain.  

Finally, the RO/AMC should obtain any additional private and VA treatment records that have not been associated with the record.  Specifically, the Board notes that, in a March 2012 VA treatment note, a primary care physician indicated that the Veteran had presented to establish care at the Fayetteville, Arkansas, VA Medical Center (VAMC).  The physician noted that the Veteran was previously treated at the Milwaukee VAMC.  A review of the record shows VA treatment notes from the Milwaukee VAMC dated from September 2009 to December 2009.  There are no records dated from December 2009 to March 2012.  Therefore, on remand, the RO/AMC should obtain any VA treatment notes from with this period, and any VA treatment notes dated after September 2013.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records dated from December 2009 to March 2012 and from September 2013 to present.

The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   The examiner should specifically consider the December 2008 VA examination report, which was rendered during the same month as his separation from service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all skin disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

The examiner should provide an opinion as to whether it is at least as likely as not that any identified neck rash manifested in service or is otherwise causally or etiologically related to his military service, including his symptomatology therein.  In rendering this opinion, the examiner should address the December 2008 examiner's finding of a "suggestion of mild follicular prominence" to the left posterior neck aspect and the July 2008 rash located on the back of the Veteran's neck noted during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any chest pain that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has chest pain that manifested in service or that is otherwise causally or etiologically related to his military service, including his symptomatology therein.  In rendering this opinion, the examiner should address whether the Veteran's complaints of chest pain are associated with shortness of breath due to asthma.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any urethral bleeding that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   The examiner should specifically consider the December 2008 VA examination report, which was rendered during the same month as his separation from service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all urethra disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

The examiner should provide an opinion as to whether it is at least as likely as not that any identified urethral bleeding manifested in service or is otherwise causally or etiologically related to his military service, including his symptomatology therein.  In rendering this opinion, the examiner should address the December 2008 examiner's finding of a normal genitourinary examination and the December 2009 VA urology notes.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   The examiner should specifically consider the December 2008 VA examination report, which was rendered during the same month as his separation from service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has a knee disorder that manifested in service or that is otherwise causally or etiologically related to his military service, including his symptomatology therein.  In rendering this opinion, the examiner should address the December 2008 examiner's finding of "essentially normal knee examinations" and the September 2009, May 2013, August 2013, and September 2013 VA treatment notes documenting complaints of right and left knee pain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sinusitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   The examiner should specifically consider the December 2008 VA examination report, which was rendered during the same month as his separation from service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all sinus disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

The examiner should provide an opinion as to whether it is at least as likely as not that any identified sinusitis and/or sinus headaches manifested in service or is otherwise causally or etiologically related to his military service, including his symptomatology therein.  In rendering this opinion, the examiner should address the December 2008 examiner's finding of a normal sinus examination, despite the Veteran's contention that he continued to have frontal sinus pain that lasted one to two hours approximately three times per week since service, and the Veteran's reports of chronic sinus headaches and congestion in a September 2009 VA treatment note.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral breast disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.   The examiner should specifically consider the December 2008 VA examination report, which was rendered during the same month as his separation from service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all breast disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

The examiner should provide an opinion as to whether it is at least as likely as not that any identified bilateral breast disorder manifested in service or is otherwise causally or etiologically related to his military service, including his symptomatology therein.  In rendering this opinion, the examiner should address the December 2008 examiner's findings of a normal skin examination and indication that there was no swelling, discharge, open areas, redness, or heat in the areas of the areola.  The examiner should also address the September 2009 diagnosis of galactorrhea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

9.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


